—In a medical malpractice action to recover damages for personal injuries and wrongful death, etc., the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Orange County (Slobod, J.), entered August 12, 1998, as, upon a jury verdict awarding him, inter alla, all medical expenses, awarded him medical expenses of only $86,289.59, and the defendants Alfredo Quintans, M.D., Alfredo Quintans, M.D., P. C., Saleh Sarwar, M.D., Saleh Sarwar, M.D., P. C., and Cornwall Hospital cross-appeal, as limited by their brief, from so much of the same judgment as, upon a jury verdict finding that the defendant Alfredo Quintans, M.D. was 40% at fault, the defendant Saleh Sarwar, M.D. was 40% at fault, and the defendant Cornwall Hospital was 20% at fault, and awarding damages in the amount of $326,800 ($125,000 for pain and suffering, $125,000 for the plaintiffs derivative cause of action, and $76,800 for wrongful death), plus all medical expenses, and upon granting their motion to set aside the jury verdict only to the extent of directing a new trial with respect to damages unless the plaintiff stipulated to reduce the verdict for his derivative cause of action from the sum of $125,000 to the sum of $10,000, and upon the plaintiffs stipulation to reduce the verdict with respect to his derivative claim to $10,000, is in favor of the plaintiff and against each of them.
Ordered that the appeal by the defendant Saleh Sarwar, *576M.D., P. C., is dismissed, without costs or disbursements, as that defendant is not aggrieved by the portion of the judgment cross-appealed from (see, CPLR 5511); and it is further,
Ordered that the judgment is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
The jury’s finding that the defendants’ failure to timely diagnose the decedent’s cardiac tamponade was a substantial factor in causing her death is supported by sufficient evidence at trial (see, Cohen v Hallmark Cards, 45 NY2d 493; Paccione v Greenberg, 256 AD2d 559).
The parties’ remaining contentions are without merit. Sullivan, J. P., Krausman, McGinity and H. Miller, JJ., concur.